







  
Exhibit 10.2
FARMER BROS. CO.
AMENDED AND RESTATED
2007 LONG-TERM INCENTIVE PLAN


ARTICLE 1
PURPOSE
The purpose of this Farmer Bros. Co. Amended and Restated 2007 Long-Term
Incentive Plan (the “Plan”) is to promote the success and enhance the
stockholder value of Farmer Bros. Co., a Delaware corporation (the “Company”),
by linking the personal interests of the members of the Board and Employees to
those of Company stockholders and by providing such individuals with an
incentive for performance to generate returns to Company stockholders. The Plan
is further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board and Employees
upon whose judgment, interest, and special effort the successful conduct of the
Company’s operation is largely dependent.
ARTICLE 2
DEFINITIONS AND CONSTRUCTION
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
2.1 “Administrator” means the entity that conducts the general administration of
the Plan as provided herein. With reference to the administration of the Plan
with respect to Awards granted to Independent Directors, the term
“Administrator” shall refer to the Board. With reference to the administration
of the Plan with respect to any other Award, the term “Administrator” shall
refer to the Committee unless the Board has assumed the authority for
administration of the Plan generally as provided in Section 11.1.
2. “Award” means a performance-based Option, a Qualified Performance Based
Award, a Restricted Stock award, another cash-based award or other incentive
payable in cash granted to a Participant pursuant to the Plan.
2.3 “Award Agreement” means any written or electronic agreement, contract, or
other instrument or document evidencing an Award.
2.4 “Board” means the Board of Directors of the Company.
2.5 “Cause,” unless otherwise defined in an employment or services agreement
between the Participant and the Company or any Parent or Subsidiary, means a
Participant’s dishonesty, fraud, gross or willful misconduct against the Company
or any Parent or Subsidiary, unauthorized use or disclosure of confidential
information or trade secrets of the Company or any Parent or Subsidiary, or
conviction of, or plea of nolo contendre to, a crime punishable by law (except
misdemeanor violations), in each case as determined by the Administrator, and
its determination shall be conclusive and binding.
2.6 “Change in Control” means and includes each of the following:
(a) an acquisition by any Person (as such term is defined in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof) of “beneficial ownership” (as
determined pursuant to Rule 13d-3 promulgated under the Exchange Act) of the
shares of Stock then outstanding (the “Company Shares Outstanding”) or the
voting securities of the Company then outstanding entitled to vote generally in
the election of directors (the “Company Voting Securities Outstanding”), if such
acquisition of beneficial ownership results in the Person beneficially owning
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) fifty
percent (50%) or more of the Company Shares Outstanding or fifty percent (50%)
or more of the combined voting power of the Company Voting Securities
Outstanding; excluding, however, any such acquisition by a trustee or other
fiduciary holding such shares under one or more employee benefit plans
maintained by the Company or any of its Subsidiaries; or


1





--------------------------------------------------------------------------------





(b) the approval of the stockholders of the Company of a reorganization, merger,
consolidation, complete liquidation, or dissolution of the Company, the sale or
disposition of all or substantially all of the assets of the Company or any
similar corporate transaction (in each case referred to in this Section 2.6 as a
“Corporate Transaction”), other than a Corporate Transaction that would result
in the outstanding common stock of the Company immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into common stock of the surviving entity or a parent or affiliate thereof) at
least fifty percent (50%) of the outstanding common stock of the Company or such
surviving entity or parent or affiliate thereof (“Successor Entity”) immediately
after such Corporate Transaction; provided, however, if the consummation of such
Corporate Transaction is subject, at the time of such approval by stockholders,
to the consent of any government or governmental agency, the Change in Control
shall not occur until the obtaining of such consent (either explicitly or
implicitly); or
(c) a change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this Section
2.6 that any individual who becomes a member of the Board subsequent to the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; but, provided, further,
that any such individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act, including any
successor to such Rule), or other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Board, shall not be so
considered as a member of the Incumbent Board.
The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.
2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations issued thereunder.
2.8 “Committee” means the committee of the Board described in Article 11.
2.9 “Covered Employee” means an Employee who is, or is likely to become, a
“covered employee” within the meaning of Section 162(m)(3) of the Code.
2.10 “Disability” means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code, as it may be amended from time to time.
2.11 “Effective Date” shall mean December 5, 2013.
2.12 “Eligible Individual” means any person who is a member of the Board or an
Employee, as determined by the Administrator.
2.13 “Employee” means any officer or other employee (as defined in accordance
with Section 3401(c) of the Code) of the Company or any Parent or Subsidiary.
2.14 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
2.15 “Expiration Date” has the meaning set forth in Section 12.3.
2.16 “Fair Market Value” means, as of any date, the value of Stock determined as
follows:
(a) If the Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq National Market or The
Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall
be the closing sales price for such stock as quoted on such exchange or system
on the date of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;


2





--------------------------------------------------------------------------------





(b) If the Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean of the
closing bid and asked prices for the Stock on the date of determination as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
(c) In the absence of an established market for the Stock, the Fair Market Value
thereof shall be determined in good faith by the Administrator.
2.17 “Incentive Stock Option” means an Option that is intended to be an
incentive stock option and meets the requirements of Section 422 of the Code or
any successor provision thereto.
2.18 “Independent Director” means a member of the Board who is not an Employee.
2.19 “Non-Employee Director” means a member of the Board who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act, or
any successor rule.
2.20 “Non-Qualified Stock Option” means an Option that is not intended to be or
otherwise does not qualify as an Incentive Stock Option.
2.21 “Option” means a right granted to a Participant pursuant to Article 5 of
the Plan to purchase a specified number of shares of Stock at a specified price
during specified time periods with specified Performance Goals. An Option may be
either an Incentive Stock Option or a Non-Qualified Stock Option.
2.22 “Parent” means any “parent corporation” as defined in Section 424(e) of the
Code and any applicable regulations promulgated thereunder of the Company or any
other entity which beneficially owns, directly or indirectly, a majority of the
outstanding voting stock or voting power of the Company.
2.23 “Participant” means any Eligible Individual who, as a member of the Board
or an Employee, has been granted an Award pursuant to the Plan.
2.24 “Performance Criteria” means the criteria, either individually,
alternatively or in any combination, that the Administrator selects for purposes
of establishing the Performance Goal or Performance Goals for a Participant for
a Performance Period. The Performance Criteria that will be used to establish
Performance Goals are limited to the following: (i) net sales or revenue; (ii)
net income before tax and excluding gain or loss on sale of property, plant and
equipment; and/or (iii) cash flow (including, but not limited to, operating cash
flow and free cash flow), either individually, alternatively or in any
combination, and may be measured either annually or cumulatively over a period
of years, on an absolute basis or relative to a pre-established target, to
previous period results or to a designated comparison group, in each case as
specified by the Administrator in the Award. The Administrator shall, within the
time prescribed by Section 162(m) of the Code, define in an objective fashion
the manner of calculating the Performance Criteria it selects to use for such
Performance Period for such Participant.
2.25 “Performance Goals” means, for a Performance Period, the goals established
in writing by the Administrator for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a division or other
operational unit, or an individual. The Administrator, in its discretion, may,
within the time prescribed by Section 162(m) of the Code, adjust or modify the
calculation of Performance Goals for such Performance Period in order to prevent
the dilution or enlargement of the rights of Participants (i) in the event of,
or in anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (ii) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.
2.26 “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Administrator may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Participant’s right to, and the payment of, a Performance-Based
Award.
2.27 “Plan” means this Farmer Bros. Co. 2007 Long-Term Incentive Plan, as it may
be further amended from time to time.


3





--------------------------------------------------------------------------------





2.28 “Qualified Performance-Based Award” means an Award granted to selected
Covered Employees (including, potentially, pursuant to Article 6), but which is
subject to the terms and conditions set forth in Article 7.
2.29 “Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.
2.30 “Restricted Stock” means Stock awarded to a Participant pursuant to Article
6 that is subject to certain restrictions and may be subject to risk of
forfeiture or repurchase.
2.31 “Securities Act” means the Securities Act of 1933, as amended from time to
time.
2.32 “Section 409A Award” has the meaning set forth in Section 8.1.
2.33 “Stock” means the common stock of the Company and such other securities of
the Company that may be substituted for Stock pursuant to Article 10.
2.34 “Subsidiary” means any “subsidiary corporation” as defined in Section
424(f) of the Code and any applicable regulations promulgated thereunder of the
Company or any other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Company.
2.35 “Successor Entity” has the meaning set forth in Section 2.6.
2.36 “Termination of Directorship” shall mean the time when a Participant who is
an Independent Director ceases to be a member of the Board for any reason,
including, but not by way of limitation, a termination by resignation, failure
to be elected, death or retirement. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Independent Directors.
2.37 “Termination of Employment” shall mean the time when the employee-employer
relationship between a Participant and the Company or any Parent or Subsidiary
is terminated for any reason, with or without cause, including, but not by way
of limitation, a termination by resignation, discharge, death, disability or
retirement; but excluding: (a) terminations where there is a simultaneous
reemployment or continuing employment of a Participant by the Company or any
Parent or Subsidiary, (b) at the discretion of the Administrator, terminations
which result in a temporary severance of the employee-employer relationship, and
(c) at the discretion of the Administrator, terminations which are followed by
the simultaneous establishment of a consulting relationship by the Company or a
Parent or Subsidiary with the former employee. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a Termination of Employment resulted from a discharge
for Cause, and all questions of whether a particular leave of absence
constitutes a Termination of Employment; provided, however, that, with respect
to Incentive Stock Options, unless otherwise determined by the Administrator in
its discretion, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Employment if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then applicable regulations
and revenue rulings under said Section.
ARTICLE 3
SHARES SUBJECT TO THE PLAN
3.1 Number of Shares
(a) Subject to Article 10 and Section 3.1(b), the aggregate number of shares of
Stock which may be issued or transferred pursuant to Awards under the Plan shall
be 1,375,000 shares.
(b) Shares of Stock covered by an Award shall be counted as used at the time the
Award is granted to a Participant. If any Award lapses, expires, terminates or
is canceled prior to the issuance of shares thereunder or if shares of Stock are
issued under the Plan to a Participant and are thereafter reacquired by the
Company, the shares subject to such Awards and the reacquired shares shall again
be available for issuance under the Plan. In addition to the shares of Stock
that are actually issued to a Participant, the following items shall be counted
against the total number of shares available for issuance under the Plan: (i)
shares of Stock subject to an Award that are not delivered to a Participant
because the Award is


4





--------------------------------------------------------------------------------





exercised through a reduction of shares of Stock subject to the Award (i.e.,
“net exercised”); (ii) shares of Stock subject to an Award that are not
delivered to a Participant because such shares are withheld in satisfaction of
the withholding of taxes incurred in connection with the exercise of an Option,
or the issuance of shares under a Restricted Stock Award or other Award; and
(iii) shares that are tendered to the Company (either by actual delivery or
attestation) to pay the exercise price of any Option. The following items shall
not be counted against the total number of shares available for issuance under
the Plan: (A) the payment in cash of dividends; and (B) any Award that is
settled in cash rather than by issuance of Stock. All shares issued under the
Plan may be either authorized and unissued shares, issued shares reacquired by
the Company, shares purchased by the Company on the open market, or shares held
in trust for issuance under the Plan.
(c) The Administrator shall have the authority to grant Awards as an alternative
to or as the form of payment for grants or rights earned or due under other
compensation plans or arrangements of the Company.
(d) Notwithstanding the provisions of this Section 3.1, (i) no shares of Stock
may again be optioned, granted or awarded if such action would cause an
Incentive Stock Option to fail to qualify as an Incentive Stock Option under
Section 422 of the Code; and (ii) the maximum number of shares that may be
issued upon the exercise of Incentive Stock Options shall equal the aggregate
share number stated in Section 3.1(a), subject to adjustment as provided in
Article 10; and provided, further, that for purposes of Section 3.3, any such
shares shall be counted in accordance with the requirements of Section 162(m) of
the Code.
3.2 Stock Distributed. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury stock or Stock
purchased on the open market.
3.3 Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Article 10, the maximum
number of shares of Stock with respect to one or more Awards settled in Stock
that may be granted to any one Participant during any calendar year shall be
75,000 (or, if settled in cash, shall be limited to the Fair Market Value of
75,000 shares of Stock).
ARTICLE 4
ELIGIBILITY AND PARTICIPATION
4.1 Eligibility. Persons eligible to participate in this Plan include Employees
and members of the Board, as determined by the Administrator.
4.2 Participation. Subject to the provisions of the Plan, the Administrator may,
from time to time, select from among all Eligible Individuals those to whom
Awards shall be granted and shall determine the nature and amount of each Award.
No individual shall have any right to be granted an Award pursuant to this Plan.
ARTICLE 5
PERFORMANCE STOCK OPTIONS
5.1 General. The Administrator is authorized to grant Options to Eligible
Individuals on the following terms and conditions:
(a) Exercise Price. The exercise price per share of Stock subject to an Option
shall be determined by the Administrator and set forth in the Award Agreement;
provided that the exercise price per share for any Option shall not be less than
100% of the Fair Market Value per share of the Stock on the date of grant.
(b) Time and Conditions of Exercise. The Administrator shall determine the time
or times at which an Option may be exercised in whole or in part; provided that
the term of any Option granted under the Plan shall not exceed ten years. The
Administrator shall also determine the performance or other conditions, if any,
that must be satisfied before all or part of an Option may be exercised;
provided that in no event shall Options vest and be fully exercisable at any
time earlier than one year from the grant date except as may be specifically
provided as a result of an acceleration upon a Change in Control, Termination of
Employment, Termination of Directorship, or other event providing for
accelerated vesting. The Administrator may extend the term of any outstanding
Option (but not beyond seven (7) years from the date of grant) in connection
with any Termination of Employment or Termination of Directorship of the
Participant holding such Option, or amend any other term or condition of such
Option relating to such a Termination of Employment or Termination of
Directorship.


5





--------------------------------------------------------------------------------





(c) Payment. The Administrator shall determine the methods, terms and conditions
by which the exercise price of an Option may be paid, and the form and manner of
payment, including, without limitation, payment in the form of cash, by
directing the Company to withhold such number of shares of Stock otherwise
issuable in connection with the exercise of the Option having an aggregate Fair
Market Value equal to the exercise price, shares of Stock, or other property
acceptable to the Administrator and payment through the delivery of a notice
that the Participant has placed a market sell order with a broker with respect
to shares of Stock then issuable upon exercise of the Option, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company in satisfaction of the Option exercise price; provided that
payment of such proceeds is then made to the Company upon settlement of such
sale, and the methods by which shares of Stock shall be delivered or deemed to
be delivered to Participants. Notwithstanding any other provision of the Plan to
the contrary, no Participant who is a member of the Board or an “executive
officer” of the Company within the meaning of Section 13(k) of the Exchange Act
shall be permitted to pay the exercise price of an Option, or continue any
extension of credit with respect to the exercise price of an Option with a loan
from the Company or a loan arranged by the Company, in any method which would
violate Section 13(k) of the Exchange Act.
(d) Evidence of Grant. All Options shall be evidenced by an Award Agreement
between the Company and the Participant. The Award Agreement shall include such
additional provisions as may be specified by the Administrator.
(e) Performance. All Options issued to Participants who are Employees shall
include Performance Criteria or Performance Goals and the vesting of such
Options shall be subject to the satisfaction of one or more Performance Goals,
in the manner determined by the Administrator; provided, however, that Options
issued to Participants who are Employees in connection with the commencement of
employment as an executive with the Company shall not be required to be subject
to Performance Criteria or Performance Goals.
(f) Forfeiture. Except as otherwise determined by the Administrator at the time
of the grant of the Award or thereafter, upon a Participant’s Termination of
Employment or Termination of Directorship prior to vesting, Options that are at
that time subject to restrictions shall be forfeited under such terms as the
Administrator shall determine; provided, however, that the Administrator may (a)
provide in any Award Agreement that restrictions or forfeiture conditions
relating to Options will be waived in whole or in part in the event of a
Participant’s Termination of Employment or Termination of Directorship under
certain circumstances, and (b) in other cases waive in whole or in part
restrictions or forfeiture conditions relating to Options.
5.2 Incentive Stock Options. Incentive Stock Options may be granted only to
employees (as defined in accordance with Section 3401(c) of the Code) of the
Company or a Subsidiary which constitutes a “subsidiary corporation” of the
Company within Section 424(f) of the Code or a Parent which constitutes a
“parent corporation” of the Company within the meaning of Section 424(e) of the
Code, and the terms of any Incentive Stock Options granted pursuant to the Plan
must comply with the following additional provisions of this Section 5.2 in
addition to the requirements of Section 5.1:
(a) Ten Percent Owners. An Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company or any “subsidiary corporation” of the Company or “parent corporation”
of the Company (each within the meaning of Section 424 of the Code) only if such
Option is granted at an exercise price per share that is not less than 110% of
the Fair Market Value per share of the Stock on the date of the grant and the
Option is exercisable for no more than five years from the date of grant.
(b) Transfer Restriction. An Incentive Stock Option shall not be transferable by
the Participant other than by will or by the laws of descent or distribution.
(c) Right to Exercise. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant.
(d) Failure to Meet Requirements. Any Option (or portion thereof) purported to
be an Incentive Stock Option which, for any reason, fails to meet the
requirements of Section 422 of the Code shall be considered a Non-Qualified
Stock Option.








6





--------------------------------------------------------------------------------





ARTICLE 6
RESTRICTED STOCK AWARDS
6.1 Grant of Restricted Stock. The Administrator is authorized to make Awards of
Restricted Stock to any Eligible Individual selected by the Administrator in
such amounts and subject to such terms and conditions as determined by the
Administrator; provided, however, that the Administrator shall not make Awards
of Restricted Stock to any Participant who is an Employee except in connection
with the commencement of employment as an executive with the Company. All Awards
of Restricted Stock shall be evidenced by an Award Agreement. In no event shall
an Award of Restricted Stock (or any portion of an Award of Restricted Stock)
payable in shares vest sooner than one year after the date of grant or, in the
case of Employee Participants, no sooner than three years after the date of
grant. Notwithstanding the foregoing, the Administrator may accelerate vesting
of any Award in the event of a Participant’s Termination of Employment,
Termination of Directorship, or a Change in Control.
6.2 Issuance and Restrictions. Restricted Stock shall be subject to such
repurchase restrictions, forfeiture restrictions, restrictions on
transferability and other restrictions as the Administrator may impose
(including, without limitation, limitations on the right to vote Restricted
Stock or the right to receive dividends on the Restricted Stock). These
restrictions may lapse separately or in combination at such times, pursuant to
such circumstances or installments or otherwise as the Administrator determines
at the time of the grant of the Award or thereafter. Alternatively, these
restrictions may lapse pursuant to the satisfaction of one or more Performance
Goals or other specific performance goals as the Administrator determines to be
appropriate at the time of the grant of the Award or thereafter, in each case on
a specified date or dates or over any period or periods determined by the
Administrator. In addition, the value of a Restricted Stock Award granted to any
member of the Board (other than any member of the Board that is an Employee)
shall be limited to an amount no more than $30,000 annually for such member of
the Board.
6.3 Repurchase or Forfeiture. Except as otherwise determined by the
Administrator at the time of the grant of the Award or thereafter, upon a
Participant’s Termination of Employment or Termination of Directorship during
the applicable restriction period, Restricted Stock that is at that time subject
to restrictions shall be forfeited or subject to repurchase by the Company (or
its assignee) under such terms as the Administrator shall determine; provided,
however, that the Administrator may (a) provide in any Restricted Stock Award
Agreement that restrictions or forfeiture conditions relating to Restricted
Stock will be waived in whole or in part in the event of a Participant’s
Termination of Employment or Termination of Directorship under certain
circumstances, and (b) in other cases waive in whole or in part restrictions or
forfeiture conditions relating to Restricted Stock.
6.4 Certificates for Restricted Stock. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse or the Award
Agreement may provide that the shares shall be held in escrow by an escrow agent
designated by the Company.
ARTICLE 7
QUALIFIED PERFORMANCE-BASED COMPENSATION
7.1 Purpose. The purpose of this Article 7 is to provide the Administrator the
ability to qualify Awards (including those granted pursuant to Article 6) as
Qualified Performance-Based Compensation. If the Administrator, in its
discretion, decides to grant a Qualified Performance-Based Award to a Covered
Employee, the provisions of this Article 7 shall control over any contrary
provision contained in Articles 5 or 6; provided, however, that the
Administrator may in its discretion grant Awards to Covered Employees that are
based on Performance Criteria or Performance Goals but that do not satisfy the
requirements of this Article 7.
7.2 Applicability. This Article 7 shall apply only to those Covered Employees
selected by the Administrator to receive Qualified Performance-Based Awards. The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period. Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.


7





--------------------------------------------------------------------------------





7.3 Procedures with Respect to Qualified Performance-Based Awards. To the extent
necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
which may be granted to one or more Covered Employees, no later than ninety (90)
days following the commencement of any fiscal year in question or any other
designated fiscal period or period of service (or such other time as may be
required or permitted by Section 162(m) of the Code), the Administrator shall,
in writing, (a) designate one or more Covered Employees, (b) select the
Performance Criteria applicable to the Performance Period, (c) establish the
Performance Goals, and amounts of such Awards, as applicable, which may be
earned for such Performance Period, and (d) specify the relationship between
Performance Criteria and the Performance Goals and the amounts of such Awards,
as applicable, to be earned by each Covered Employee for such Performance
Period. Following the completion of each Performance Period, the Administrator
shall certify in writing whether the applicable Performance Goals have been
achieved for such Performance Period. In determining the amount earned by a
Covered Employee, the Administrator shall have the right to reduce or eliminate
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Administrator may deem relevant to the
assessment of individual or corporate performance for the Performance Period.
7.4 Payment of Qualified Performance-Based Awards. Unless otherwise provided in
the applicable Award Agreement, a Participant must be employed by the Company or
a Parent or Subsidiary on the day a Qualified Performance-Based Award for such
Performance Period is paid to the Participant. Furthermore, a Participant shall
be eligible to receive payment pursuant to a Qualified Performance-Based Award
for a Performance Period only if the Performance Goals for such period are
achieved.
7.5 Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Covered Employee and is intended to constitute
Qualified Performance-Based Compensation shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as qualified performance-based compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.
ARTICLE 8
COMPLIANCE WITH SECTION 409A OF THE CODE
8.1 Awards subject to Code Section 409A. Any Award that constitutes, or provides
for, a deferral of compensation subject to Section 409A of the Code (a “Section
409A Award”) shall satisfy the requirements of Section 409A of the Code and this
Article 8, to the extent applicable. The Award Agreement with respect to a
Section 409A Award shall incorporate the terms and conditions required by
Section 409A of the Code and this Article 8.
8.2 Distributions under a Section 409A Award.
(a) Subject to subsection (b), any shares of Stock or other property or amounts
to be paid or distributed upon the grant, issuance, vesting, exercise or payment
of a Section 409A Award shall be distributed in accordance with the requirements
of Section 409A(a)(2) of the Code, and shall not be distributed earlier than:
(i) the Participant’s separation from service, as determined by the Secretary of
the Treasury;
(ii) the date the Participant becomes disabled;
(iii) the Participant’s death;
(iv) a specified time (or pursuant to a fixed schedule) specified under the
Award Agreement at the date of the deferral of such compensation;
(v) to the extent provided by the Secretary of the Treasury, a change in the
ownership or effective control of the Company or a Parent or Subsidiary, or in
the ownership of a substantial portion of the assets of the Company or a Parent
or Subsidiary; or
(vi) the occurrence of an unforeseeable emergency with respect to the
Participant.


8





--------------------------------------------------------------------------------





(b) In the case of a Participant who is a “specified employee,” the requirement
of paragraph (a)(i) shall be met only if the distributions with respect to the
Section 409A Award may not be made before the date which is six months after the
Participant’s separation from service (or, if earlier, the date of the
Participant’s death). For purposes of this subsection (b), a Participant shall
be a “specified employee” if such Participant is a key employee (as defined in
Section 416(i) of the Code without regard to paragraph (5) thereof) of a
corporation any stock of which is publicly traded on an established securities
market or otherwise, as determined under Section 409A(a)(2)(B)(i) of the Code
and the Treasury Regulations thereunder.
(c) The requirement of paragraph (a)(vi) shall be met only if, as determined
under Treasury Regulations under Section 409A(a)(2)(B)(ii) of the Code, the
amounts distributed with respect to the unforeseeable emergency do not exceed
the amounts necessary to satisfy such unforeseeable emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such unforeseeable emergency is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).
(d) For purposes of this Section, the terms specified therein shall have the
respective meanings ascribed thereto under Section 409A of the Code and the
Treasury Regulations thereunder.
8.3 Prohibition on Acceleration of Benefits. The time or schedule of any
distribution or payment of any shares of Stock or other property or amounts
under a Section 409A Award shall not be accelerated, except as otherwise
permitted under Section 409A(a)(3) of the Code and the Treasury Regulations
thereunder.
8.4 Elections under Section 409A Awards
(a) Any deferral election provided under or with respect to an Award to any
Eligible Individual, or to the Participant holding a Section 409A Award, shall
satisfy the requirements of Section 409A(a)(4)(B) of the Code, to the extent
applicable, and, except as otherwise permitted under paragraph (i) or (ii)
below, any such deferral election with respect to compensation for services
performed during a taxable year shall be made not later than the close of the
preceding taxable year, or at such other time as provided in the Treasury
Regulations.
(i) In the case of the first year in which an Eligible Individual or a
Participant holding a Section 409A Award, becomes eligible to participate in the
Plan, any such deferral election may be made with respect to services to be
performed subsequent to the election with thirty days after the date the
Eligible Individual, or the Participant holding a Section 409A Award, becomes
eligible to participate in the Plan, as provided under Section 409A(a)(4)(B)(ii)
of the Code.
(ii) In the case of any performance-based compensation based on services
performed by an Eligible Individual, or the Participant holding a Section 409A
Award, over a period of at least twelve months, any such deferral election may
be made no later than six months before the end of the period, as provided under
Section 409A(a)(4)(B)(iii) of the Code.
(b) In the event that a Section 409A Award permits, under a subsequent election
by the Participant holding such Section 409A Award, a delay in a distribution or
payment of any shares of Stock or other property or amounts under such Section
409A Award, or a change in the form of distribution or payment, such subsequent
election shall satisfy the requirements of Section 409A(a)(4)(C) of the Code,
and:
(i) such subsequent election may not take effect until at least twelve months
after the date on which the election is made,
(ii) in the case such subsequent election relates to a distribution or payment
not described in Section 8.2(a)(ii), (iii) or (vi), the first payment with
respect to such election may be deferred for a period of not less than five
years from the date such distribution or payment otherwise would have been made,
and
(iii) in the case such subsequent election relates to a distribution or payment
described in Section 8.2(a)(iv), such election may not be made less than twelve
months prior to the date of the first scheduled distribution or payment under
Section 8.2(a)(iv).


9





--------------------------------------------------------------------------------





8.5 Compliance in Form and Operation. A Section 409A Award, and any election
under or with respect to such Section 409A Award, shall comply in form and
operation with the requirements of Section 409A of the Code and the Treasury
Regulations thereunder.
ARTICLE 9
PROVISIONS APPLICABLE TO AWARDS
9.1 Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the discretion of the Administrator, be granted either alone, in addition to, or
in tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.
9.2 Award Agreement. Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
of the Participant’s Termination of Employment or Termination of Directorship,
and the Company’s authority to unilaterally or bilaterally amend, modify,
suspend, cancel or rescind an Award. The provisions governing Awards need not be
the same with respect to each recipient.
9.3 Limits on Transfer
(a) Except as otherwise provided by the Administrator pursuant to Section
9.3(b), no right or interest of a Participant in any Award may be pledged,
encumbered, or hypothecated to or in favor of any party other than the Company
or a Parent or Subsidiary, or shall be subject to any lien, obligation, or
liability of such Participant to any other party other than the Company or a
Parent or Subsidiary. Except as otherwise provided by the Administrator pursuant
to Section 9.3(b), no Award shall be assigned, transferred, or otherwise
disposed of by a Participant other than by will or the laws of descent and
distribution, unless and until such Award has been exercised, or the shares
underlying such Award have been issued, and all restrictions applicable to such
shares have lapsed.
(b) Notwithstanding Section 9.3(a), the Administrator, in its sole discretion,
may permit an Award (other than an Incentive Stock Option) to be transferred to,
exercised by and paid to any one or more Permitted Transferees (as defined
below), subject to the following terms and conditions: (i) an Award transferred
to a Permitted Transferee shall not be assignable or transferable by the
Permitted Transferee other than by will or the laws of descent and distribution;
(ii) any Award which is transferred to a Permitted Transferee shall continue to
be subject to all the terms and conditions of the Award as applicable to the
original Participant (other than the ability to further transfer the Award); and
(iii) the Participant and the Permitted Transferee shall execute any and all
documents requested by the Administrator, including, without limitation
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under applicable
federal and state securities laws and (C) evidence the transfer. For purposes of
this Section 9.3(b), “Permitted Transferee” shall mean, with respect to a
Participant, any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Participant’s household (other
than a tenant or employee), a trust in which these persons (or the Participant)
control the management of assets, and any other entity in which these persons
(or the Participant) own more than fifty percent of the voting interests, or any
other transferee specifically approved by the Administrator.
9.4 Beneficiaries. Notwithstanding Section 9.3, a Participant may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Participant and to receive any distribution with respect to any Award
upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Administrator. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse. If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Administrator.




10





--------------------------------------------------------------------------------





9.5 Stock Certificates; Book-Entry Procedures
(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates evidencing shares of Stock
pursuant to the exercise of any Award, unless and until the Board has
determined, with advice of counsel, that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Administrator deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The
Administrator may place legends on any Stock certificate to reference
restrictions applicable to the Stock. In addition to the terms and conditions
provided herein, the Administrator may require that a Participant make such
reasonable covenants, agreements, and representations as the Administrator, in
its discretion, deems advisable in order to comply with any such laws,
regulations, or requirements. The Administrator shall have the right to require
any Participant to comply with any timing or other restrictions with respect to
the settlement or exercise of any Award, including a window-period limitation,
as may be imposed in the discretion of the Administrator.
(b) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by applicable law, rule or regulation, the
Company shall not deliver to any Participant certificates evidencing shares of
Stock issued in connection with any Award and instead such shares of Stock shall
be recorded in the books of the Company (or, as applicable, its transfer agent
or stock plan administrator).
9.6 Paperless Exercise. In the event that the Company establishes, for itself or
using the services of a third party, an automated system for the exercise of
Awards, such as a system using an Internet website or interactive voice
response, then the paperless exercise of Awards by a Participant may be
permitted through the use of such an automated system.
ARTICLE 10
CHANGES IN CAPITAL STRUCTURE
10.1 Adjustments
(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation, spin-off, recapitalization, distribution of
Company assets to stockholders (other than normal cash dividends), or any other
corporate event affecting the Stock or the share price of the Stock, the
Administrator shall make such proportionate adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such change with
respect to (i) the aggregate number and type of shares that may be issued under
the Plan (including, but not limited to, adjustments of the limitations in
Sections 3.1 and 3.3, provided that any adjustment of the limitations in Section
3.1 shall be subject to the fourth sentence of Section 3.1); (ii) the terms and
conditions of any outstanding Awards (including, without limitation, any
applicable performance targets or criteria with respect thereto); and (iii) the
grant, exercise or purchase price per share for any outstanding Awards under the
Plan. Any adjustment affecting an Award intended as Qualified Performance-Based
Compensation shall be made consistent with the requirements of Section 162(m) of
the Code.
(b) In the event of any transaction or event described in Section 10.1(a) or any
unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate (including without limitation any Change in Control), or of changes in
applicable laws, regulations or accounting principles, and whenever the
Administrator determines that such action is appropriate in order to prevent the
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles, the Administrator, in its sole discretion and
on such terms and conditions as it deems appropriate, either by the terms of the
Award or by action taken prior to the occurrence of such transaction or event
and either automatically or upon the Participant’s request, is hereby authorized
to take any one or more of the following actions:
(i) To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been received upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Section 10.1(b) the Administrator determines in good
faith that no amount would have been attained upon the exercise of


11





--------------------------------------------------------------------------------





such Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment) or (B) the replacement of such Award
with other rights or property selected by the Administrator in its sole
discretion;
(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; and
(iii) To make adjustments in the number and type of shares of Stock (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Restricted Stock and/or in the terms and conditions of
(including the grant or exercise price), and the criteria included in,
outstanding options, rights and awards and options, rights and awards which may
be granted in the future;
(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Award Agreement; and
(v) To provide that the Award cannot vest, be exercised or become payable after
such event.
10.2 Acceleration Upon a Change in Control. Notwithstanding Section 10.1(b), and
except as may otherwise be provided in any applicable Award Agreement or other
written agreement entered into between the Company and a Participant, if a
Change in Control occurs and a Participant’s Awards are not continued,
converted, assumed, or replaced by (i) the Company or a Parent or Subsidiary of
the Company, or (ii) a Successor Entity, such Awards shall become fully
exercisable and/or payable, as applicable, and all forfeiture, repurchase and
other restrictions on such Awards shall lapse immediately prior to such Change
in Control. Subject to the foregoing, the Administrator shall have the
discretion, exercisable at any time before a sale, merger, consolidation,
reorganization, liquidation, dissolution or change in control of the Company, as
defined by the Administrator, to take such further action as it determines to be
necessary or advisable with respect to Awards. Such authorized action may
include (but shall not be limited to) establishing, amending or waiving the
type, terms, conditions or duration of, or restrictions on, Awards so as to
provide for earlier, later, extended or additional time for exercise, lifting
restrictions and other modifications, and the Administrator may take such
actions with respect to all Participants, to certain categories of Participants
or only to individual Participants. The Administrator may take such action
before or after granting Awards to which the action relates and before or after
any public announcement with respect to such sale, merger, consolidation,
reorganization, liquidation, dissolution or change in control that is the reason
for such action.
10.3 No Other Rights. Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan or pursuant to action of the Administrator under the Plan,
no issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares of Stock
subject to an Award or the grant or exercise price of any Award.
ARTICLE 11
ADMINISTRATION
11.1 Administrator. The Administrator of the Plan shall be the Compensation
Committee of the Board (the “Committee”), which Committee shall consist solely
of three or more members of the Board each of whom is both an “outside
director,” within the meaning of Section 162(m) of the Code, a Non-Employee
Director and an “independent director” under the rules of the Nasdaq Stock
Market. Notwithstanding the foregoing: (a) the full Board, acting by a majority
of its members in office, shall conduct the general administration of the Plan
with respect to all Awards granted to Independent Directors, and for purposes of
such Awards the term “Administrator” as used in this Plan shall be deemed to
refer to the Board, and (b) the Committee may delegate its authority hereunder
to the extent permitted by Section 11.5. Appointment of Committee members shall
be effective upon acceptance of appointment. In its sole discretion, the Board
may at any time and from time to time exercise any and all rights and duties of
the Administrator under the Plan except with respect to matters which under Rule
16b-3 under the Exchange Act or Section 162(m) of the Code, or any regulations
or rules issued thereunder, are required to be determined in the sole discretion
of the Committee. Committee members may resign at any time by delivering written
notice to the Board. Vacancies in the Committee may only be filled by the Board.


12





--------------------------------------------------------------------------------





11.2 Action by the Administrator. A majority of the Administrator shall
constitute a quorum. The acts of a majority of the members present at any
meeting at which a quorum is present, and, subject to applicable law, acts
approved in writing by a majority of the Administrator in lieu of a meeting,
shall be deemed the acts of the Administrator. Each member of the Administrator
is entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Parent or Subsidiary, the Company’s independent certified public accountants, or
any executive compensation consultant or other professional retained by the
Company to assist in the administration of the Plan.
11.3 Authority of Administrator. Subject to any specific designation in the
Plan, the Administrator has the exclusive power, authority and discretion to:
(a) Designate Participants to receive Awards;
(b) Determine the type or types of Awards to be granted to each Participant;
(c) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;
(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, Performance Criteria and Performance Goals associated with the Award,
vesting, any schedule for lapse of forfeiture restrictions or restrictions on
the exercisability of an Award, and accelerations or waivers thereof, any
provisions related to non-competition and recapture of gain on an Award, based
in each case on such considerations as the Administrator in its sole discretion
determines; provided, however, that the Administrator shall not have the
authority to accelerate the vesting or waive the forfeiture of any Qualified
Performance-Based Awards;
(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
(f) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;
(g) Decide all other matters that must be determined in connection with an
Award;
(h) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
(i) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement;
(j) determine whether, to what extent and under what circumstances cash, shares
of Stock, other property and other amounts payable with respect to an Award
shall be deferred either automatically or at the election of the Participant;
and
(k) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan.
11.4 Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Administrator with respect to the Plan are final, binding,
and conclusive on all parties.
ARTICLE 12
EFFECTIVE AND EXPIRATION DATES
12.1 Effective Date. The Plan will be effective as of the Effective Date.
12.2 Approval of Plan by Stockholders. The Plan has been previously approved by
the Company’s stockholders when originally submitted. If the Board determines
that Awards other than Options which may be granted to Section 162(m)


13





--------------------------------------------------------------------------------





Participants should continue to be eligible to qualify as performance-based
compensation under Section 162(m)(4)(C) of the Code, the Performance Criteria
must be disclosed to and approved by the Company’s stockholders no later than
the first stockholder meeting that occurs in the fifth year following the year
in which the Company’s stockholders previously approved the Plan, as amended and
restated to include the Performance Criteria.
12.3 Expiration Date. The Plan will expire on, and no Award may be granted
pursuant to the Plan after, August 23, 2017 (the “Expiration Date”). Any Awards
that are outstanding on August 23, 2017 shall remain in force according to the
terms of the Plan and the applicable Award Agreement.
ARTICLE 13
AMENDMENT, MODIFICATION, AND TERMINATION
13.1 Amendment, Modification, And Termination. The Board may terminate, amend or
modify the Plan at any time and from time to time; provided, however, that (a)
to the extent necessary to comply with any applicable law, regulation, or stock
exchange rule, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required, and (b) stockholder
approval is required for any amendment to the Plan that increases the number of
shares available under the Plan (other than any adjustment as provided by
Article 10). Notwithstanding any provision in this Plan to the contrary, absent
approval of the stockholders of the Company, no Option may be amended to reduce
the per share exercise price of the shares subject to such Option below the per
share exercise price as of the date the Option is granted and, except as
permitted by Article 10, no Option may be granted in exchange for, or in
connection with, the cancellation or surrender of an Option having a higher per
share exercise price.
13.2 Awards Previously Granted. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
pursuant to the Plan without the prior written consent of the Participant.
ARTICLE 14
GENERAL PROVISIONS
14.1 No Rights to Awards. No Participant, Employee, or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator is obligated to treat Participants, Employees, and other
persons uniformly.
14.2 No Stockholders Rights. Except as otherwise provided herein, a Participant
shall have none of the rights of a stockholder with respect to shares of Stock
covered by any Award until the Participant becomes the record owner of such
shares of Stock.
14.3 Withholding. The Company or any Parent or Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company an amount sufficient to satisfy federal, state, local and foreign
taxes (including the Participant’s employment tax obligations) required by law
to be withheld with respect to any taxable event concerning a Participant
arising as a result of this Plan. The Administrator may, in its discretion and
in satisfaction of the foregoing requirement: (i) allow a Participant to elect
to have the Company or a Parent or Subsidiary, as applicable, withhold shares of
Stock otherwise issuable under an Award (or allow the return of shares of Stock)
having a Fair Market Value equal to the sums required to be withheld; or (ii)
allow a Participant to use cash received from a broker-dealer to whom the
Participant has submitted notice together with irrevocable instructions to
deliver promptly to the Company the amount of sales proceeds from the sale of
the shares of Stock (or certain of such shares of Stock) subject to the Award to
pay the withholding taxes. Notwithstanding any other provision of the Plan, the
number of shares of Stock which may be withheld with respect to the issuance,
vesting, exercise or payment of any Award (or which may be repurchased from the
Participant of such Award within six months (or such other period as may be
determined by the Administrator) after such shares of Stock were acquired by the
Participant from the Company) in order to satisfy the Participant’s federal,
state, local and foreign income and payroll tax liabilities with respect to the
issuance, vesting, exercise or payment of the Award shall be limited to the
number of shares which have a Fair Market Value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.
14.4 No Right to Employment or Services. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Parent or Subsidiary to terminate any Participant’s employment or services


14





--------------------------------------------------------------------------------





at any time, nor confer upon any Participant any right to continue in the employ
or service of the Company or any Parent or Subsidiary.
14.5 Unfunded Status of Awards. The Plan is intended to be an unfunded plan for
incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Parent or Subsidiary.
14.6 Indemnification. To the extent allowable pursuant to applicable law, the
Administrator (and each member thereof) shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.
14.7 Relationship to Other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Parent or Subsidiary except to the extent otherwise
expressly provided in writing in such other plan or an agreement thereunder.
14.8 Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.
14.9 Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.
14.10 Fractional Shares. No fractional shares of Stock shall be issued and the
Administrator shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down as appropriate.
14.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
under the Exchange Act) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.
14.12 Government and Other Regulations. The obligation of the Company to make
payment of awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by government agencies as may be
required. The Company shall be under no obligation to register pursuant to the
Securities Act, any of the shares of Stock paid pursuant to the Plan. If the
shares paid pursuant to the Plan may in certain circumstances be exempt from
registration pursuant to the Securities Act, the Company may restrict the
transfer of such shares in such manner as it deems advisable to ensure the
availability of any such exemption.
14.13 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware, without
regard to the conflicts of law principles thereof.


15




